PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Richter et al.
Application No. 35/507,317
Filed: March 05, 2019
For: INTRAORAL DENTAL MEASURING CAMERA

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed November 24, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely pay the issue fee as required by the
Notice of Allowance and Fee(s) Due mailed June 10, 2020, which set a statutory period for reply
of three months. Accordingly, the application became abandoned on September 11, 2020. A
Notice of Abandonment was mailed on August 13, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (4) above.

accepted. A renewed petition must be accompanied by a terminal disclaimer that accurately
reflects the name of the applicant and submission of required fee.  

Petitioner is reminded that any request to change the applicant under 37 CFR 1.46(c)(2), after an
original applicant has been specified, must be accompanied by an Application Data Sheet
(ADS) under 37 CFR 1.76 specifying the applicant in the applicant information section
(37 CFR 1.76(b)(7)) in accordance with 37 CFR 1.76(c)(2) and comply with the requirements of
37 CFR 3.71 and 37 CFR 3.73.

A corrected ADS in compliance with 37 CFR 1.76 along with a request under 37 CFR 1.46 must be filed. However, since 37 CFR 1.312 prohibits amendments to the disclosure after the
payment of an issue fee, entry of corrected ADS will not be permitted unless a petition to
withdraw from issue under 37 CFR 1.313(c)(2) accompanied by the fee and a continuing
application under 37 CFR 1.53(b) and any required fees.  

It is noted that petitioner has stated that an application data sheet was not originally filed in this application, however, an ADS is required to specify the applicant’s information.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 






/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).